DETAILED ACTION
Acknowledgements
In the reply filed November 2, 2020, the applicant amended claims 1, 11, and 15. 
Currently claims 1, 3, 4, 6-8, 10, 11, 15-18, 20, 21, and 23-29 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 10, 11, 15-18, 20, and 23-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remson (U.S. Patent No. 4,401,398).
Regarding Claim 1, Remson discloses a system for deploying well equipment to a subsea well, comprising: 
A vessel (22); 

Wherein the protruding section comprises an aperture (264, 266) formed therein to facilitate construction of the well equipment through the protruding section while the well equipment is supported over the external edge of the vessel (22) via the protruding section; 
An actuation assembly (244, 245, 361, 365) coupled to the protruding section to selectively transition the protruding section to a collapsed, split, or retracted orientation out of a deployment path of the well equipment; and 
A sheave frame (40) disposed on the vessel (22), wherein the sheave frame (40) is selectively extendable from a retracted position within the external edge of the vessel (22) to an extended position directly over the protruding section.
Regarding Claim 6, Remson discloses the system according to claim 1, wherein the protruding section comprises guide features (264, 266) configured to interface with complementary guide features (310) on a subsea module of the well equipment.
Regarding Claim 7, Remson discloses the system according to claim 1, wherein the deployment frame (20) comprises a skidding system (102, 196, 198, 200, 202) disposed thereon to facilitate movement of a subsea module of the well equipment onto the protruding section.
Regarding Claim 8, Remson discloses the system according to claim 1, wherein the protruding section is selectively retractable to a position that is not extending beyond the external edge of the vessel (22).
Regarding Claim 10, Remson discloses a system for deploying well equipment to a subsea well, comprising: 
A vessel (22); 
A deployment frame (20) disposed on the vessel (22), wherein the deployment frame (20) comprises a protruding section extending as a cantilever beyond an external edge of the vessel (22); 
Wherein the protruding section comprises an aperture (264, 266) formed therein to facilitate construction of the well equipment through the protruding section; and 
An actuation assembly (244, 245, 361, 365) coupled to the protruding section to selectively transition the protruding section to a collapsed, split, or retracted orientation out of a deployment path of the well equipment; 
Wherein the protruding section comprises two separate halves (260, 262) disposed adjacent each other and the actuation assembly (244, 245, 361, 365) comprises a latching mechanism that, when activated, enables the two halves to rotate away from each other and in opposite directions away from the deployment path.
Regarding Claim 11, Remson discloses a system for deploying well equipment to a subsea well, comprising: 
A vessel (22); 
A deployment frame (20) disposed on the vessel (22), wherein the deployment frame (20) comprises a protruding section extending as a cantilever beyond an external edge of the vessel (22); 
Wherein the protruding section comprises an aperture (264, 266) formed therein to facilitate construction of the well equipment through the protruding section while the 
An actuation assembly (244, 245, 361, 365) coupled to the protruding section to selectively transition the protruding section to a collapsed, split, or retracted orientation out of a deployment path of the well equipment; 
Wherein the protruding section comprises a slot extending from the aperture (264, 266) to an external edge of the protruding section.
Regarding Claim 15, Remson discloses a system for deploying well equipment to a subsea well, comprising: 
A vessel (22); 
A deployment frame (20) disposed on the vessel (22), wherein the deployment frame (20) comprises a protruding section extending as a cantilever beyond an external edge of the vessel (22); 
Wherein the protruding section comprises an aperture (264, 266) formed therein to facilitate construction of the well equipment through the protruding section while the well equipment is supported over the external edge of the vessel (22) via the protruding section; and 
An actuation assembly (244, 245, 361, 365) coupled to the protruding section to selectively transition the protruding section to a collapsed, split, or retracted orientation out of a deployment path of the well equipment; 
Wherein the actuation assembly (244, 245, 361, 365) is operable to transition the protruding section while the well equipment is suspended through the protruding section and/or in the deployment path.
Regarding Claim 16, Remson discloses the system according to claim 1, wherein the protruding section comprises a hang-off device (290) configured for vertically supporting a tubular component of the well equipment suspended through the aperture (264, 266).
Regarding Claim 17, Remson discloses the system of claim 16, wherein the hang-off device (290) is configured to engage an outer surface of the tubular component to support the tubular component.
Regarding Claim 18, Remson discloses the system of claim 16, wherein the hang-off device (290) is selectively activable to engage the tubular component.
Regarding Claim 20, Remson discloses a method, comprising: 
Constructing a well equipment system comprising at least a downhole tubular or tool string over an external edge of a vessel (22), wherein the well equipment system is supported over the external edge via a protruding section of a deployment frame (20) disposed on the vessel (22), wherein the protruding section comprises an aperture (264, 266) through which at least a portion of the well equipment system is disposed; 
Suspending the well equipment system from a deployment cable (via airhoist); 
Splitting, retracting, or collapsing the protruding section of the deployment frame (20) out of a path of the well equipment system; and with the frame out of the path, lowering the well equipment system toward a subsea wellhead in a single trip.
Regarding Claim 23, Remson discloses the method according to claim 20, further comprising: 
Retrieving the well equipment system from the subsea wellhead; 

Deconstructing the well equipment system supported by the protruding section.
Regarding Claim 24, Remson discloses the method according to claim 20 wherein constructing the well equipment system comprises disposing a first tubular component through the aperture (264, 266) of the protruding section, supporting the first tubular component on the protruding section via a hang- off device (290), and connecting a second tubular component to the first tubular component to form the downhole tubular or tool string.
Regarding Claim 25, Remson discloses the method according to claim 20, wherein the well equipment system further comprises a subsea module with an internal bore, wherein constructing the well equipment system comprises disposing the subsea module on the protruding section of the deployment frame (20) and constructing the downhole tubular or tool string (drill string) through the internal bore of the subsea module.
Regarding Claim 26, Remson discloses the method according to claim 25, further comprising collapsing the protruding section downward against a side of the vessel (22), and guiding the subsea module downward via a support structure disposed on the protruding section (rotating about 144).
Regarding Claim 27, Remson discloses the method according to claim 20, further comprising extending the deployment cable (via airhoist) from a reel to a sheave frame (40), actuating the sheave frame (40) from a retracted position to an extended position 
Regarding Claim 28, Remson discloses the method according to claim 20, further comprising extending the deployment cable from a crane (seen in figure 1) disposed on the vessel (22) and coupling the deployment cable (via airhoist) to the well equipment system.
Regarding Claim 29, Remson discloses the method according to claim 20, further comprising guiding the well equipment system into the subsea wellhead, a subsea tree coupled to the subsea wellhead, or an intervention system already installed in the subsea wellhead or subsea tree, using a remote operated vehicle (ROV).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 3, 4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Remson alone.
Regarding Claim 3, Remson discloses the system according to claim 1, but does not disclose further comprising a deployment cable (via airhoist) extending from a reel on the vessel (22) and through a sheave on the sheave frame (40) for connecting to the well equipment.
Examiner takes official notice that it is old and well known in the art at the time of the invention’s filing to have a derrick with a sheave frame and cable located therein in order to facilitate the raising or lowering of well equipment. 
Regarding Claim 4, Remson discloses the system according to claim 1, but does not disclose further comprising a control, communication, or fluid downline extending from a reel on the vessel (22) and through a sheave on the sheave frame (40) for connecting to the well equipment.
Examiner takes official notice that it is old and well known in the art at the time of the invention’s filing to have a derrick with control, communication, or fluid downlines extending from a reel located therein in order to facilitate the operation of well equipment carried thereon. 
Regarding Claim 21, Remson discloses the method according to claim 20, but does not disclose further comprising connecting a control, communication, or fluid downline to the well equipment system, and lowering the well equipment system and the downline in a single trip.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-8, 10, 11, 15-18, 20, and 23-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571) - 270 - 5788.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS S. WOOD
Examiner
Art Unit 3679


	

/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                             

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679